Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments and Arguments
The amendments and arguments provided on 08/16/2021 have been fully considered. However, the arguments are not found persuasive and the amendments are not found to place the application in a condition for allowance.
The applicant asserts that Kuo does not teach a plurality of touch sensors and goes on to incorrectly assume that the sensors of Kuo are “a single resistive sheet touch sensor”. Kuo specifically teaches in ¶ 29 that “the touch sensing element 180 is preferably a capacitive touch sensor”. Further, in ¶ 32 and fig. 7-8, teaches that after a pressing touch of the user has been detected, the user is enabled to move their finger over other parts of the touch sensitive surface in order to further interact with the display device. For example, in fig. 7, after the user has pressed down on the Windows key a menu pops up and the user can then slide their finger vertically in order to pick an item from the menu. It is, therefore, abundantly clear that Kuo teaches a touch surface including a touch sensor array having a plurality of discrete touch sensors configured for detecting one or more touches. As such, the Office respectfully but strongly disagrees with such argument.
The Office agrees that Kuo does not specifically teach the details regarding the multi-touch limitations. However, as admitted by the applicant on page 2 of the remarks: “Multi-touch is a technology well-known since the 70s for detecting multiple touches that occur at the same time.” A new reference is provided to further obviate such limitations.
Finally, the final paragraph of page 2 of Remarks asserts: “because detecting multiple keys at the same time would produce an erroneous result on the keyboard, Kuo does not teach multi-touch sensing”. While the Office agrees, as noted above, that Kuo does not teach multi-touch sensing, the Office respectfully disagrees that “detecting multiple keys at the same time would produce an erroneous result on the keyboard”. Combination keys such as capitalizing a letter using a shift key + ‘letter’, or command keys such as ctrl+alt+delete have been used commonly and not only do not cause “erroneous results”, they are necessary to provide the user with inputting means that enable the user to use an interface such as a keyboard, easily and efficiently. As provided in this Action, the limitations are taught based on an obvious combination of Kuo in view of the new reference. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20, recites the limitations “means for placing … in a state”, “means for switching … the state”, and “means for receiving touch input”. As provided in claim 1, such functions are performed by a controller. As such, these limitations are interpreted to be any generic controller.
Furthermore, “touch sensing means” is interpreted to be any generic touch sensor, and “force sensing means” is interpreted to be any generic force senor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5-8, 11-12, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al., US 2009/0167693 A1, hereinafter “Kuo”, in view of Hotelling, US 2006/0097991 A1, hereinafter “Apple”.
	Regarding claim 1, Kuo teaches a touch sensing system (fig. 1, element 100, ¶ 22), comprising: a touch surface including a touch sensor array having a plurality of (fig. 8, 180, ¶ 22, note that touch sensing element 180 is disposed under the keyboard unit 130 which forms an array, also see ¶ 29) configured for detecting a pattern of a plurality of touches (¶ 32, movement of the finger from the Windows key to the W key is such a pattern of a plurality of touches; note that the movement of the finger is detected using the touch sensors and in order to determine such a movement, the pattern of a plurality of touches is determined by detecting a plurality of touches during a period of time); a force sensing mechanism coupled with the touch sensor array along the touch surface (fig. 8, switches 188, ¶ 29; note that such switches sense the force or pressure); and a controller (element 150, ¶ 23 and 30) communicatively coupled to the touch sensor array and the force sensing mechanism (¶ 30), the controller configured for placing the plurality of touch sensors in the touch sensor array in a non-sensing state when no touch is detected by the force sensing mechanism (¶ 29-32, the touch sensor array is activated (placed in a sensing state) only after the pressure sensing switch has been pressed hard enough for the switch to be pressed down. As such, the controller will keep the touch sensor array in a non-sensing state when no touch is detected by the force sensing mechanism), switching the plurality of touch sensors in the touch sensor array from the non-sensing state to a sensing state when a touch is detected by the force sensing mechanism (see ¶ 29-32; note that after a touch is enabled based on the detected pressing, the user may move a finger in different directions across the touch surface, see fig. 7, ¶ 30 and 32), and receiving touch input from the plurality of touch sensors in the touch sensor array after the touch sensor array has been switched to the sensing state, the touch input generated from the (see figs. 6-7 and ¶ 27-32).
	Kuo does not specifically teach a multi-touch sensor array for detecting a pattern of a plurality of touches and capturing an image of touch from such the pattern.
	Apple, however, clearly teaches a multi-touch sensor array (fig. 2, ¶ 38, 42, 53, element 38) for detecting a pattern of a plurality of touches and capturing an image of touch from such the pattern (figs. 16-17 and ¶ 99-110 fully explain the details of such imaging of a pattern). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kuo and Apple. Both references teach touch enabled devices. Kuo teaches a keyboard, thus one would have been motivated to make such a combination in order to enable a user to perform multi-key inputs such as capitalization or commands requiring two or more keys being pressed simultaneously. Furthermore, Apple teaches in ¶ 53 that “the user may select an onscreen button with one finger, while moving a cursor with another finger”. As such one would have been motivated to make such a combination to facilitate making multi-touch inputs on such a touch-enabled keyboard.

	Regarding claims 11 and 20, limitations similar to those of claim 1 have been recited. As such, claims 11 and 20 are rejected similarly to claim 1 as provided above.

	Regarding claims 2 and 12, Kuo teaches that the force sensing mechanism is a mechanical force sensing actuator (¶ 29, elements 184 and 188 provide for a mechanical force sensing actuator. The switch 188 as illustrated in fig. 8 is a dome switch which is actuated based on the pressure exerted by a user).

	Regarding claims 5 and 15, Kuo teaches that the force sensing mechanism is configured for detecting a touch when a pressure threshold is exceeded (note that the dome switch 188 requires a touch having a pressure that exceeds a threshold in order to be actuated and activate the touch array).
	
	Regarding claims 6 and 16, Kuo teaches that the controller is further configured for identifying a touch object based on the touch input (¶ 23).

	Regarding claims 7 and 17, Kuo teaches the controller further configured for scanning the touch sensor array to detect the pattern of the plurality of touches of one or more objects when the touch sensor array is switched to the sensing state (¶ 23-24; note that the touch array is scanned while activated thereby it is enabled to detect the movement of the finger).
	Kuo does not specifically teach a multi-touch sensor array for detecting a pattern of a plurality of touches.
	Apple, however, clearly teaches a multi-touch sensor array (fig. 2, ¶ 38, 42, 53, element 38) for detecting a pattern of a plurality of touches (figs. 16-17 and ¶ 99-110 fully explain the details of detecting such a pattern). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kuo and Apple. Both references teach 

	Regarding claims 8 and 18, Kuo teaches the controller further configured for performing a series of scans of the touch sensor array to detect one or more positions of the one or more touches (¶ 23-24; note that the touch array is continuously scanned while activated thereby it is enabled to detect the movement of the finger in different positions).
	Kuo does not specifically teach a multi-touch sensor array.
	Apple, however, clearly teaches a multi-touch sensor array (fig. 2, ¶ 38, 42, 53, element 38) for detecting a plurality of positions of the plurality of touches (figs. 16-17 and ¶ 99-110 fully explain the details of detecting such positions). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kuo and Apple. Both references teach touch enabled devices. Kuo teaches a keyboard, thus one would have been motivated to make such a combination in order to enable a user to perform multi-key inputs such as capitalization or commands requiring two or more keys being pressed simultaneously. Furthermore, Apple teaches in ¶ 53 that “the user may select an .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Apple, as applied above, and further in view of Hotelling, US 2006/0197753 A1, hereinafter “Hotelling”.
	Regarding claims 3 and 13, Kuo and Apple do not specifically teach that the force sensing mechanism is a self-capacitance force sensing actuator.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Apple, as applied above, further in view of Hotelling. Kuo teaches a mechanism to detect the pressing force of a user in order to activate a touch array. Hotelling further teaches that such a force detection may be performed using a self-capacitance force sensing actuator. As such, one would have been motivated to combine the teachings in order to use the force sensor of Hotelling in order to determine an amount of force being exerted on the display, thereby providing the user with a higher number of inputting options as taught in fig. 25, ¶ 143 of Hotelling.

	Regarding claim 10, Kuo and Apple do not specifically teach the touch sensing system of claim 1, incorporated within a portable computing device.
	Hotelling, however, clearly teaches in fig. 1A, a portable computing device (¶ 4-5) similar to that of Kuo. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Apple, as applied above, further in view of Hotelling. Kuo teaches an electronic device having a display and a keypad and Hotelling teaches a similar device as being a portable or mobile device in ¶ 43. As such, one would have been motivated to combine the teachings of Kuo, Apple and Hotelling in order to apply the device of Kuo in a portable manner, thereby allowing a user a higher level of movement while using the device.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Apple, and further in view of Kim et al., US 2011/0102345 A1, hereinafter “Kim”.
	Regarding claims 4 and 14, Kuo and Apple do not specifically teach the controller further configured for: placing the multi-touch sensor array in low power state when no touch is detected by the force sensing mechanism; switching the multi-touch sensor array from the low power state to an active scan state when the touch is detected by the force sensing mechanism.
	Kim, however, teaches in ¶ 49 that “The term "activated" herein, with reference to the touch detecting unit 144, refers to a state in which the touch detecting unit 144 is able to detect the presence of touch manipulation.” Kim further teaches in ¶ 64 that “Since the touch detecting unit 144 is activated in response to the detection of the applied pressure at the pressure detecting unit 130, the touch detecting unit 144 only detects touches that are intentionally input by the user. Furthermore, since the touch detecting unit 144 is in a deactivated state in a standby mode where the pressure detecting unit 130 does not detect the pressure, the mobile device 100 needs a minimum level of electricity in the standby mode.” In other words, when the touch detecting unit is not activated due to a pressure detecting unit not detecting any pressure, the touch detecting unit is in a standby or low power state.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Apple, as applied above, further in view of Kim. Kuo teaches similarly to Kim that the touch sensors are activated only when a pressing force is sensed. Kim further teaches that when the touch sensors are in a . 

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo and Apple, as applied above, further in view of Kneisley et al., US 9,851,800 B1, hereinafter “Kneisley”.
	Regarding claims 9 and 19, Kuo does not specifically teach the controller further configured for detecting a shape of the plurality of touches.
	Apple teaches in fig. 17A-E and ¶ 99-110 the controller further configured for detecting an outline of the plurality of touches.
	Kneisley, further, teaches in col. 4, lines 9-32, the detecting of a shape of one or more touches.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Apple, as applied above, further in view of Kneisley. All references teach detecting touch inputs by a user and Kneisley further teaches that by determining the shape of the touch, a user could be, for example, identified and or the changing of such determined touch shapes may be used to determine the force of contact, thereby allowing a user to provide further inputs based on such force detections, motivating one of ordinary skill in the art to make such a combination.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621